Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145911                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  JOANN EVANS,                                                                                                        Justices
           Plaintiff-Appellant,
  v                                                                 SC: 145911
                                                                    COA: 308799
                                                                    Macomb CC: 2011-005229-NH
  REDWOOD DENTAL GROUP, DAVID
  BARTOLOVIC, and DAVID BARTOLOVIC,
  D.D.S.,
          Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 12, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 26, 2012                   _________________________________________
           d1217                                                               Clerk